72352-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90520: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72352-COA


Short Caption:VICKERS (TRACEY) VS. DIRECTORCourt:Court of Appeals


Related Case(s):72352


Lower Court Case(s):Carson City - First Judicial District - 16EW001391BClassification:Criminal Appeal - Other - Post-Conviction/Proper Person


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:08/23/2017How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantTracey W. Vickers
					In Proper Person
				


RespondentHarold WickhamAdam Paul Laxalt
							(Attorney General/Carson City)
						Heather D. Procter
							(Attorney General/Carson City)
						


RespondentJames DzurendaAdam Paul Laxalt
							(Attorney General/Carson City)
						Heather D. Procter
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


08/23/2017Case Status UpdateTransferred from Supreme Court. 


08/23/2017Case Status UpdateSubmitted for Decision.


08/30/2017Notice of Appeal DocumentsFiled District Court Docket Entries. 17-901791




08/08/2018Notice/IncomingFiled Proper Person Notice. - Notice of Change of Address.18-901741




11/21/2018Opinion/DispositionalFiled Per Curiam Opinion. "Affirmed." Before: Silver/Tao/Gibbons. Majority: Silver/Tao/Gibbons.134 Nev. Adv. Opn. No. 91. COA18-905209




12/17/2018Case Status UpdateTransferred to Supreme Court. (COA).


12/17/2018Case Status UpdateCase Closed. (COA).



Combined Case View